Citation Nr: 0334637	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A hearing was held via video teleconference (VTC) in June 
2003 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claim 
file.


REMAND

The veteran's claim was filed after the effective date of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  The VCAA includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The Board notes that there is no record of a VCAA notice 
letter having been provided the veteran.  The July 2001 RO 
letter which acknowledges receipt of his claim and provides a 
brief overview of the VA claims process does not contain the 
required statutory elements of notice.  The notice provided 
to the veteran must, in addition to stating the general 
provisions of the VCAA, specifically inform the veteran what 
evidence the RO will attempt to obtain on behalf of the 
veteran and what evidence the veteran is expected to obtain 
and provide the RO.  Quartuccio v. Principi, supra.  Further, 
any notice provided must correctly apprise a claimant of the 
statutory one-year period in which to respond.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (PVA).

In his July 2002 substantive appeal, the veteran related that 
his PTSD symptomatology continues to significantly impact his 
ability to cope with daily life, including his ability to 
work, despite his prescribed medication.  He claims severe 
short and long-term memory impairment, depression, and an 
inability to maintain effective relationships.

The veteran testified during the VTC that he faithfully 
attends sessions with a VA psychiatrist every two to three 
months, and that he takes his anti-depressant medication 
faithfully.  Transcript (T), p. 8.  He also related that a 
typical day for him involves his wife assigning him small 
chores around the house to keep him busy, as he is not 
employed.  He doesn't drive very much and doesn't associate 
much with other people, though he does attend church 
regularly.  The veteran also related that a back injury 
further impacts his ability to maintain regular employment.  
T. pp. 11-12.  The veteran shared that he still has suicide 
ideation, sleep disturbances, and panic attacks five times 
per week though he is on medication.  T., p. 14.

The medical evidence of record reflects that the veteran's 
Global Assessment of Functioning (GAF) has fluctuated from 
40-45 in November 2000 to 40 in April 2003, with his highest 
being 43 in December 2001.  The Board notes, however, that 
the April 2003 VA treatment note does not provide detail 
information on which the GAF is based.  Further, the Board 
also notes that the August 2001 VA PTSD examination which 
diagnosed PTSD does not reflect a GAF, and that evaluation is 
the most recent full evaluation.  In light of the veteran's 
testimony at the VTC, it is doubtful the case file contains 
all of his psychiatric counseling and treatment records.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claim file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO shall obtain all VA PTSD 
psychiatric counseling and treatment 
records related to the veteran's PTSD 
not already of record and associate them 
with the claim file.  To the extent his 
assistance in identifying those records 
is needed, it should be requested.

3.  After the above development is 
complete, (and whether records are 
obtained or not) the RO should arrange 
for the veteran to have for a VA 
psychiatric evaluation to determine the 
severity of the veteran's PTSD 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  Request the psychiatrist 
specifically to evaluate and comment on 
the veteran's ability to maintain 
gainful employment and personal 
relationships.  A GAF score should be 
assigned and the score should be 
explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




